Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-3, 8-15 in the reply filed on 2/2/2022 is acknowledged.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 3/30/2019.  

Drawings
Previous drawing objections withdrawn.

Claim Objections
Claim 1 is objected to because of the following informalities:  last limitations recites ‘are both formed by a first wall surface and a second wall surface’. It seems it should read ‘are each formed by a first wall surface and a second wall surface’.  Appropriate correction is requested.


Claim Rejections - 35 USC § 112

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claim 15 recites ‘the first partial accommodation structure and the second partial accommodation structure are both formed by first wall surface and second wall surface;
a length of the first wall surface of an accommodating wall of the accommodation groove is not shorter than a half length of a section surface of the connection device; and 
a length of the second wall surface, forming a side wall of the accommodation groove, is not shorter than the length of the first wall surface and a width of a section surface of the connection device’, the claim is unclear since one of ordinary skill in the art does not understand which component is intended. Since claim 1 already recites a first wall surface and a second wall surface, it is unclear if claim 15 is referring to another instance of wall surfaces or if claim 15 is referring to the same instances recited in claim 1 . 
It seems that portion of claim 15 should read ‘the first partial accommodation structure and the second partial accommodation structure are each formed by the first wall surfaces and second wall surfaces’. 
Also, since fig 2 shows two instances of elements 10 and 11, It seems that the last limitations of claim 1 should recite: 
the first partial accommodation structure and the second partial accommodation structure are each formed by a first wall surface and a second wall surface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-3, 8-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 20190029135 A1, hereinafter Park)
1. Park teaches an electronic device, comprising: 
a first body (100, figs 1), having a first surface (top surface, figs 1a, 1b), a first display device (110) being placed at the first surface; 
a second body (200), having a second surface (top surface, figs 1a, 1b), a second display device (210) being placed at the second surface; and 
a connection device (300, figs 1), rotatably connecting the first body and the second body, wherein: 
the electronic device has a first position (open position hinted at in the bottom right of fig 1d as well as fig 1a, 1b), the first surface and the second surface facing a same direction at the first position (facing upwards in figs 1a, 1b, and bottom right of fig 1d), and the connection device being under a display surface formed by the first surface and the second surface and not exposed at the display surface (figs 1a, 1b, 1d); 
the first body (100) is close to a first end (right end of 300, fig 1c) of the connection device and has a first partial accommodation structure (structure which accommodates 460, figs 1a-1c);

the second body (200) is close to a second end (left end of 300, fig 1c) of the connection device and has a second partial accommodation structure (structure which accommodates 470, figs 1a-1c), and 
at the first position (open position), the first partial accommodation structure and the second partial accommodation structure form an accommodation groove (open area which 300 fits into) to accommodate the connection device (figs 1a, 1b, 1d), the first body and the second body form an accommodating wall (wall that holds 221, wall that holds 121, fig 1c) of the accommodation groove to accommodate the connection device (figs 1a-1c) such that the connection device is not exposed from a top of the first surface and the second surface (bottom right instance of fig 1d, also [0052] recites ‘Accordingly, at least a portion of the case connections of the hinge module 300 may not be exposed to the outside’ and [0056] recites ‘At least a portion of the case connections of the hinge module 300, which are mounted on and fixed to the rear surface of the second case 220, may be hidden by the second cover 230, which is fixed to the rear surface of the second case 220, so as not to be exposed to the outside’)
the first partial accommodation structure and the second partial accommodation structure are both formed by a first wall surface (top wall surfaces of fig 1a) and a second wall surface (side wall surfaces of fig 1a).

    PNG
    media_image1.png
    599
    393
    media_image1.png
    Greyscale
                             
    PNG
    media_image2.png
    599
    393
    media_image2.png
    Greyscale


3. Park teaches the electronic device of claim 1, wherein: 
the first body (100) has a third surface (bottom of 100) opposite the first surface, and at the first end, the third surface is shorter than the first surface to form the first partial accommodation structure (figs 1a-1c); and 
the second body (200) has a fourth surface (bottom of 200) opposite the second surface, and at the second end, the fourth surface is shorter than the second surface to form the second partial accommodation structure (figs 1a-1c).

8. Park teaches the electronic device of claim 1, wherein the electronic device has a third position (closed position, top left of fig 1d).

9. Park teaches the electronic device of claim 8, wherein: 
an angle between the first body and the second body at the third position is different from an angle between the first body and the second body at the first position (closed position vs open position, top left of fig 1d vs bottom right of fig 1d); and 
the first partial accommodation structure and the second partial accommodation structure both form the accommodation groove to accommodate the connection device (figs 1a, 1b, 1d).

10. Park teaches the electronic device of claim 8, wherein: 
the first wall surface of the first partial accommodation structure and the second partial accommodation structure form an accommodating wall of the accommodation groove at the first position (figs 1a, 1b, note that in fig 1b there is no gap shown which signifies a shared upper wall); and 
the second wall surface of the first partial accommodation structure and the second wall surface of the second partial accommodation structure form two side walls of the accommodation groove opposite each other at the first position (figs 1a, 1b).

11. Park teaches the electronic device of claim 8, wherein: 
the second wall surface of the first partial accommodation structure and the second partial accommodation structure form an accommodating wall of the accommodation groove at the third position (see annotated fig 1d below); and 
the first wall surface of the first partial accommodation structure and the first wall surface of the second partial accommodation structure form two side walls of the accommodation groove opposite to each other at the third position (see annotated fig 1d below).


    PNG
    media_image3.png
    527
    519
    media_image3.png
    Greyscale
                      
    PNG
    media_image4.png
    527
    519
    media_image4.png
    Greyscale

12. Park teaches the electronic device of claim 8, wherein when the first surface and the second surface face a same direction (open position), or the first surface and the second surface are opposite to each other (closed position), the first partial accommodation structure and the second partial accommodation structure form the accommodation groove to accommodate the connection device ([0052] recites ‘Accordingly, at least a portion of the case connections of the hinge module 300 may not be exposed to the outside’ while [0056] recites ‘At least a portion of the case connections of the hinge module 300, which are mounted on and fixed to the rear surface of the second case 220, may be hidden by the second cover 230, which is fixed to the rear surface of the second case 220, so as not to be exposed to the outside’ while neither paragraph applies to the open or closed positions specifically).

13. Park teaches the electronic device of claim 8, wherein when the first surface and the second surface face the same direction (open position): 
the first wall surface of the first partial accommodation structure and the second partial accommodation structure form the accommodating wall of the accommodation groove (figs 1a, 1b, note that in fig 1b there is no gap shown which signifies a shared upper wall), and the second wall surface of the first partial accommodation structure and the second wall surface of the second partial accommodation structure form two side walls of the accommodation groove opposite to each other, respectively (figs 1a, 1b).

14. Park teaches the electronic device of claim 8, wherein when the first surface and the second surface are opposite to each other (closed position): 
the second wall surface of the first partial accommodation structure and the second partial accommodation structure form an accommodating wall of the accommodation groove (see annotated fig 1d below); and 
the first wall surface of the first partial accommodation structure and the first wall surface of the second partial accommodation structure form two side walls of the accommodation groove opposite to each other, respectively (see annotated fig 1d below).


    PNG
    media_image3.png
    527
    519
    media_image3.png
    Greyscale
                  
    PNG
    media_image4.png
    527
    519
    media_image4.png
    Greyscale



Claims 1, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ahn (US 20120147535 A1, hereinafter Ahn)
1. Ahn teaches an electronic device, comprising:  a first body (20, fig 2), having a first surface (top surface, fig 2), a first display device (21) being placed at the first surface;  a second body (30), having a second surface (top surface, fig 2), a second display device (32) being placed at the second surface; and a connection device (40, fig 2), rotatably connecting the first body and the second body, wherein: 
the electronic device has a first position (open position fig 2), the first surface and the second surface facing a same direction at the first position (facing upwards in fig 2), and the connection device being under a display surface formed by the first surface and the second surface and not exposed at the display surface (fig 2),
the first body (20) is close to a first end (right end of 40, fig 2) of the connection device and has a first partial accommodation structure (structure which accommodates 40, fig 2);
the second body (30) is close to a second end (left end of 40, fig 2) of the connection device and has a second partial accommodation structure (structure which accommodates 40, fig 2);
at the first position (open position), the first partial accommodation structure and the second partial accommodation structure form an accommodation groove (groove which 40 fits into) to accommodate the connection device (fig 2), the first body and the second body form an accommodating wall (walls of 20 and 30 which surround 40, see fig 4) of the accommodation groove to accommodate the connection device (bottom of 20 and 30 cover the top of 40, figs 2, 4), such that the connection device is not exposed from a top of the first surface and the second surface (the internal portion of 40 is not exposed, see figs 3, 4); and
the first partial accommodation structure and the second partial accommodation structure are both formed by a first wall surface (wall of 20 and 30 which contact the top of 40, see figs 3, 4) and a second wall surface (wall of 20 and 30 which contact the sides of 40, see figs 3, 4).


15. Ahn teaches the electronic device of claim 1, wherein: 
the first partial accommodation structure and the second partial accommodation structure are both formed by first wall surface (wall of 20 and 30 which contact the top of 40, see figs 3, 4) and second wall surface (wall of 20 and 30 which contact the sides of 40, see figs 3, 4); 
the first wall surface and the second wall surface are perpendicular to each other (vertical vs horizontal, see figs 2-5); 
a length of the first wall surface of an accommodating wall of the accommodation groove is not shorter than a half length of a section surface (half the length of 40 fig 4) of the connection device (comparing figs 2, 4, 5); and 
a length of the second wall surface, forming a side wall of the accommodation groove, is not shorter than the length of the first wall surface and a width of a section surface of the connection device (comparing figs 2, 4, 5).


Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not found persuasive. Applicant argues in response to claim 1:
‘However, while the display modules are connected with each other and the hinge centered between the display modules allow the display modules to rotate, there is no accommodation groove formed between the display modules 110 and 210. (Emphasis added.)’

However the rejections above indicate that the open area which 300 fits into of Park is considered as an accommodation groove.
Applicant argues in response to claim 1 that Ahn fails to teach the limitations of original claim 8, however the limitations are taught as shown in the rejections above and reproduced below:

the first partial accommodation structure and the second partial accommodation structure are both formed by a first wall surface (wall of 20 and 30 which contact the top of 40, see figs 3, 4) and a second wall surface (wall of 20 and 30 which contact the sides of 40, see figs 3, 4).

	


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           
/ROCKSHANA D CHOWDHURY/             Primary Examiner, Art Unit 2841